MEMORANDUM **
Michael S. Yellen, a California state prisoner, appeals pro se the district court’s judgment for defendants in his 42 U.S.C. § 1983 action alleging numerous constitutional violations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both the district court’s dismissal for failure to state a claim and grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and affirm.
With respect to Yellen’s retaliation claims, we conclude that the district court properly granted summary judgment for defendants because Yellen failed to establish a genuine issue as to the link between his exercise of constitutional rights and the allegedly retaliatory action. See Pratt v. Rowland, 65 F.3d 802, 806-07 (9th Cir. 1995).
With respect to Yellen’s claim concerning interest earned on his inmate trust account, we conclude that the district court properly granted summary judgment because Yellen failed to provide evidence that he had exhausted state remedies. See Macri v. King County, 126 F.3d 1125, 1128-29 (9th Cir.1997).
With respect to Yellen’s contention that the district court erred by denying his motion for an extension of time to file an opposition to defendants’ motion for summary judgment, we reject the contention because the district court did not sanction Yellen for failing to file a timely opposition and considered the summary judgment motion on the merits. Moreover, this court has reviewed Yellen’s opposition in reviewing the district court’s grant of summary judgment.
With respect to Yellen’s contention that the district court erred by denying his motions to compel, we reject the contention because any evidence that Yellen needed to resist summary judgment was under his control and he failed to file a motion for additional discovery under Fed. R.Civ.P. 56(f) as directed by the district court.
The district court properly dismissed claims against defendants Reynaga and Yew on the grounds of absolute immunity. See Fry v. Melaragno, 939 F.2d 832, 837 (9th Cir.1991).
We have considered Yellen’s contentions regarding the surcharge on canteen items, *370his dismissal from the inmate discussion group, his right of access to the courts and the opening of his legal mail. We reject this contentions as meritless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.